Citation Nr: 1747133	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety.

2.  Entitlement to an increased rating greater than 30 percent for migraine headaches. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  




REPRESENTATION

The Veteran represented by:  Shannon K. Holstein, Attorney 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In her April 2013 substantive appeal (via a VA Form 9), the Veteran requested a Board video-conference hearing.  A September 2015 correspondence reflects the her desire to withdraw such hearing request.  38 C.F.R. § 20.704(e) (2016).  Therefore, there is no outstanding hearing request. 

In February 2016, the Board remanded the claims for additional development. 

The Board notes that additional evidence, namely a May 2017 Disability Benefits Questionnaire (DBQ) report for headaches; June 2017 vocational assessment from a private vocational consultant; medical articles relevant to the acquired psychiatric disability claim; and April 2016 statement from the Veteran's son, was added to the record after the issuance of a February 2017 supplemental statement of the case.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of such evidence in a July 2017 correspondence from her attorney.  See 38 C.F.R. §§ 20.800, 20.1304 (2016). 

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1.  During the entire appeal period, the evidence is in relative equipoise as to whether the Veteran's migraine headache disability has been manifested by very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran is unable to secure and follow a substantially gainful occupation due to service-connected disabilities in combination. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 50 percent rating, but no higher, for migraine headaches are met, effective the date VA received her increased rating claim, November 15, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for entitlement to a TDIU have been met, effective the date VA received her TDIU claim, September 20, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Migraine Headaches 

A.  Pertinent Law and Regulations 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities from the same injury if the symptomatology for the conditions is not duplicative or overlapping.  38 C.F.R. § 4.14; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

Where entitlement to disability compensation has already been established and an increase in the assigned rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Veteran's migraine headaches disability is assigned a 30 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  She filed her increased rating claim in November 2011.     

Under Diagnostic Code 8100, a 30 percent is warranted for characteristic prostrating attacks occurring on an average of once a month over last several months.  A 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson, supra (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p.1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

While the term "productive of severe economic adaptability" has not been clearly defined by regulations, the Court has explained that that term, for purposes of applying Diagnostic Code 8100, can either mean producing, or capable of producing.  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating under Diagnostic Code 8100.  Id. at 445-46.  Likewise, "economic inadaptability" does not equate to unemployability, as such would undermine the purpose of regulations pertaining to a TDIU. Id. at 446.  The Board notes, however, that the migraines must be, at a minimum, capable of producing severe economic inadaptability in order to meet the 50 percent criteria.

B.  Factual Background

A November 2011 DBQ examiner diagnosed the Veteran with migraines and noted the Veteran's report that "they were more frequent over the past 2 years or so," occurring "usually once, up to twice per month" and lasting one to two days.  Headache symptoms included constant head pain, pain on both sides of the head with pain generally worse on the right side.  Non-headache symptoms associated with headaches included photosensitivity on a daily basis that worsened with a headache.  The headaches were found to be prostrating in nature and occurred once every month.  The examiner determined that there was no functional impact on ability to work at the time, explaining that "if [the Veteran] were allowed access to her medication and job flexibility to rest when she has a headache, this would not be a limiting medical condition for employment," but that "[t]his condition could cause 1-2 days per month of work loss if she has a prostrating migraine headaches as noted above"

In private chiropractic treatment notes dated from November 2013 through December 2014, the Veteran reported improved headache symptoms after undergoing "nerve block" treatment and chiropractic care in November 2013.  However, subsequent treatment notes beginning in December 2013 reflect the Veteran's report of "worsening" migraine symptoms "due to lapse in care" and that "intensity will increase as periods of time increase between treatments."  See December 2013 and April 2014 private chiropractic treatment notes. 

In a November 2014 DBQ headaches report, the examiner noted the Veteran's report that her "migraine variant headaches [were] about weekly when they [were] bad enough to take medication."  Also noted was reported "ongoing photophobia on a daily basis" that increased with headaches.  Head pain typically lasted less than a day and occurred on both sides of the head.  The examiner found that the migraine headaches did not have characteristic prostrating attacks.  She added that the Veteran was unemployed at the time and that her migraine headaches were not of such severity to impact her employability.  

In November and December 2014 private chiropractic treatment notes, the Veteran reported that she was "still having weekly migraines" and that "her migraine medication has not been effective in helping symptoms."  

In private chiropractic treatment note dated from December 2014 through January 2015, the Veteran reported "[d]aily" and "[c]onstant" headaches and "frequent" migraines.   

In a March 2015 statement, the Veteran wrote that during the appeal period, she experienced prostrating headache "3-4x a month lasting for 3-4 days at a time" that such symptoms continued to present.  She reported that she was "bedridden for 2-3 days a week."  

In a medical opinion received in December 2015, G.G.U., an advanced registered nurse practitioner, opined that the Veteran's service-connected migraine headaches, in combination with other service-connected disabilities, rendered her unemployable.  In support, the nurse practitioner explained that the headaches caused sensitivity to light, noise, and odors and "difficulty remaining on task due to memory disturbances, blurry vision, severe head pain, nausea, and vomiting."  

In a January 2016 DBQ headaches report, the examiner noted the Veteran's report of "headaches twice a week" as of one year ago and 'one headache a week' at the time of the examination.  The headache pain was constant and occurred on both sides of the head.  The examiner noted that the Veteran had sensitivity to light that lasted less than a day occurring on both sides of the head.  The examiner indicated that the headaches were not prostrating in nature, but that the headache condition had an impact on the Veteran's ability to work, explaining that the Veteran "could work in a flexible job situation as she only gets a migraine once a week."  The Veteran reported that she "sees a chiropractor weekly which has been really beneficial in many ways including causing her to have fewer headaches." 

In a March 2016 DBQ headaches report, the examiner noted that the Veteran reported "migraines twice a week lasting 12-14 hours which [were] prostrating."  The Veteran was taking Valium and Hydroxyzine with indomethacin with "little success" at the time.  The headache pain was pulsating or throbbing and localized to one side of the head that worsened with physical activity.  The Veteran experienced nausea, sensitivity to light and sound, and changes in vision as result of her migraine headaches.  The examiner found that the Veteran had characteristic prostrating attacks of migraine headache pain occurring more frequently than once per month and that the headache condition impacted her ability to work.  The examiner explained that the Veteran was "experiencing unpredictable and debilitating migraines twice a week" and that she was "unable to communicate and confined to a dark and quiet area."

In an April 2016 statement, the Veteran's son wrote that the Veteran "always has a headache" and that "there are lots of times during the month that they become so bad that she has to lay in a dark room."  He estimated the "the severe episodes of headaches occur at least 8 to 10 times per month" and that "[w]hen they get so bad, [the Veteran] has to remove herself from life in general."  

A May 2017 DBQ headaches examiner noted the Veteran's report that since service, her headaches "have increasingly worsened in severity resulting in exhausting symptoms which severely interfered with normal day to day functions."  The Veteran was "currently trying a plethora of medications and modalities to assist with this condition" but her migraine headaches "remain[ed] frequent."  The Veteran's headache pain comprised pulsating or throbbing head pain, pain localized to one side of the head, and pain worsened with physical activity.  She experienced nausea, sensitivity to light and sound, and difficulty with focus and concentration.  The head pain typically lasted less than a day.  The examiner found that the migraine headaches had the characteristic of prostrating attacks that occurred more frequently than once per month and that her headaches impacted her ability to work.  The examiner reasoned that the "frequency, duration, and symptomatology associated with her debilitating migraine attacks significantly impact[ed] her ability to maintain employment as she ha[d] difficulty with concentrating, communicating, and overall daily functioning during an attack."

Based on the foregoing, the Board resolves all reasonable doubt in the Veteran's favor and concludes that a 50 percent rating, but no higher, is warranted for her migraine headaches during the entire appeal period.   

The totality of the evidence of record suggests that the Veteran's headaches are completely prostrating and incapacitating and that they occurred on the average of at least once a week during the entire appeal period.  

In this regard, the November 2011 examiner found that the Veteran's migraine headaches were prostrating in nature and noted that she would need to be "allowed access to her medication and job flexibility to rest when she has a headache" in order to prevent the migraine headaches from becoming "a limiting medical condition for employment."  Further, both the March 2016 and May 2017 examiners determined that the Veteran's migraine headaches were prostrating in nature.  The March 2016 examiner reasoned that the headaches were "unpredictable and debilitating migraines twice a week" that rendered the Veteran "unable to communicate and confined to a dark and quiet area."  Likewise, the May 2017 examiner noted that the "debilitating migraine attacks" resulted in the Veteran's "difficulty with concentrating, communicating, and overall daily functioning during an attack."  Further, the Veteran has reported that migraine headaches caused her to be "bed ridden" during those times.  See March 2015 statement.  The Veteran's son has further observed that due to her migraine headaches, there were "lots of times during the month that they become so bad that she has to lay in a dark room."  See April 2016 statement.  While the Veteran reported improved headache symptoms after undergoing private chiropractic care in November 2013, she subsequently indicated "worsening" migraine symptoms after lapse in seeking treatment in December 2013 and April 2014 private chiropractic treatment notes.  In fact, during the November 2014 DBQ headaches examination, the Veteran still reported "migraine variant headaches [that were] about weekly" that were "bad enough to take medication" as well as "ongoing photophobia on a daily basis."  

Based on the above, the Board finds that during the entire appeal period (as of November 15, 2011, the date of claim), the evidence is at the very least in relative equipoise as to whether the Veteran's migraine headaches were manifested by very frequent and completely prostrating and prolonged attacks that are productive of severe economic inadaptability, warranting a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

The Board has considered the evidence of record for the year prior to the date of claim (i.e. the year prior to November 15, 2011), 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2), but finds that the evidence does not indicate an increase in severity of the service-connected migraine headaches during that period. 
  
III.  TDIU 

A.  Pertinent Law and Regulations

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).
If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).
B.  Analysis

The Veteran contends that the combined effects from her service-connected disabilities, to include migraine headaches, residuals of abdominal hysterectomy, bilateral knee disabilities, and low back disability, prevent her from obtaining and maintaining substantially gainful employment.  See September 2011 Application for Increased Compensation based on Unemployability; April 2013 substantive appeal (via VA Form 9). 

Since the date of her claim in September 2011, the Veteran has been assigned a 30 percent rating for migraine headaches (increased to 50 as of November 15, 2011, per the discussion above); 30 percent for residuals of abdominal hysterectomy, status post left salpingo-oophorectomy with asymptomatic surgical scar; 20 percent for right knee patella femoral syndrome with degenerative changes and asymptomatic post surgical arthroplasty scars; 20 percent for left knee sprain with degenerative changes with asymptomatic post surgical arthroplasty scars; 10 percent prior to October 31, 2013 and 20 percent as of that date for mechanical low back pain with degenerative changes; and noncompensable ratings for seasonal allergies, internal hemorrhoids, status post appendectomy with asymptomatic post surgical scar, corpus luteum cyst of the left ovary, right lower extremity radiculopathy, and left lower extremity radiculopathy.      

Her combined disability rating is 70 percent prior to November 15, 2011 and 80 percent from November 15, 2011 to present.  Prior to November 15, 2011, the Veteran has service-connected disabilities affecting a single body system (i.e. orthopedic) for the above purpose of one disability with at least 40 percent in combination.  See 38 C.F.R. § 4.16 (a)(2).  Accordingly, she has met the minimum schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a) since the date of claim (i.e. since September 20, 2011).   

The remaining question is whether the Veteran is unable to secure and follow a substantially gainful occupation solely due to her service-connected disabilities. 

In the September 2011 Application for Increased Compensation based on Unemployability, the Veteran reported that she had been unemployed since 2000.  She had four years of college education without other education or training.  

A November 2011 DBQ examiner determined that the Veteran's bilateral knee disabilities impacted her ability to work.  The examiner reasoned that "[e]mployment that would require prolonged walking, frequent squatting or kneeling, or heavy lifting would be limiting factor" for the bilateral knee conditions, although sedentary employment was not precluded.   With regard to the low back disability, the examiner also responded "yes" as to whether the condition impacted the Veteran's ability to work, noting likely imitations in various physical activities.  The examiner noted that sedentary employment "that alternates shorter periods of standing with rest breaks for sitting or stretching" was not precluded. 

A March 2014 DBQ examiner responded "no" as to whether the Veteran's low back and bilateral knee disabilities impacted her ability to work, but such findings were unsupported by rationale.  

As discussed, the January 2016 headaches DBQ examiner found that the Veteran's headache disability impacted her ability to work, noting that she "could work in a flexible job situation as she only gets a migraine once a week."  The March 2016 DBQ examiner also found that the Veteran's headaches impacted her ability to work, citing the Veteran's "unpredictable and debilitating migraine twice a week" rendering her "unable to communicate and confined to a dark and quiet area."  The May 2017 DBQ examiner further found that "[t]he frequency, duration, and symptomatology associated with [the Veteran's] debilitating migraine attacks significantly impact her ability to maintain employment as she has difficulty with concentrating, communicating, and overall daily functioning during an attack." 

In the medical opinion received in December 2015, G.G.U., an advanced registered nurse practitioner, opined that the Veteran's "multiple service connected disabilities . . . cause[d] her to be unable to perform substantially gainful employment."  As rationale, the nurse practitioner noted "degenerative disease in her back and knees causing her to be unable to bend and squat as well as causing pain with ambulation" creating "constant fall risk."  Further, the Veteran's headaches caused sensitivity to light, noise, and odors and "difficulty remaining on task due to memory disturbances, blurry vision, severe head pain, nausea, and vomiting."  Also noted were "daily abdominal pain secondary to two abdominal surgeries and the scars and adhesions associated with them."  

In a June 2017 private vocational assessment, a vocational consultant opined that "it is more likely than not that [the Veteran] is unable to secure and follow substantially gainful employment, even at the sedentary level . . . due to a combination of her service-connected conditions."  In support, the vocational consultant cited the Veteran's difficulty with sitting, standing, and walking for a prolonged amount of time "due to a combination of knee, back, and hemorrhoid pain."  Also noted were limitations from migraine headaches, which could "last anywhere from 12 hours to 2-3days and require[d] [the Veteran] to lie down in a dark room, isolated from light, noise, or scents."  

Based on the foregoing, the Board finds that the competent evidence of record establishes that the Veteran's service-connected disabilities in combination render her unable to secure or maintain a substantially gainful occupation,  for which she would otherwise be qualified based on her education and occupational experience.  In this regard, clinical evidence suggests that the Veteran's bilateral knee disabilities, low back disability, and migraine headaches render her unemployable.  See November 2011 DBQ knee and spine reports; January and March 2016 DBQ headaches report.  While the March 2014 DBQ examiner provided a negative response as to whether the Veteran's low back and bilateral knee disabilities impacted the Veteran's ability to work, such findings were unsupported by rationale and are of limited probative value.  On the other hand, the December 2015 and June 2017 opinions assessing the Veteran's occupational impairments from her service-connected disabilities reflect full consideration of all of the pertinent clinical evidence of record and include complete rationale for the opinions rendered with supporting data.  As such, these opinions are afforded full probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities in combination, to specifically include migraine headaches, bilateral knee disabilities, and low back disability.  As such, a TDIU is warranted, as of September 20, 2011, the date of claim.  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.340 , 3.341, 4.16.

The Board has considered the evidence of record for the year preceding the present claim for a TDIU (i.e. on September 20, 2011).  See Hurd v. West, 13 Vet. App. 449 (2000); see also Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  However, it is not factually ascertainable that the Veteran could not secure or follow gainful employment due to her service-connected disabilities during this period.      


ORDER

A 50 percent rating, but no higher, for migraine headaches is granted, effective November 15, 2011.

As of September 20, 2011, a TDIU is granted. 
REMAND

The Veteran contends that she has an acquired psychiatric disorder due to in-service stressors to include (1) a sexual assault while stationed in Germany; (2) giving birth to a child during service as result of the alleged assault on or about February 14, 1991; and (3) stress from the child's chronic health problems during service.  See November 2015 and July 2017 Appellant's Briefs.  In the alternative, she also asserts that her current psychiatric disability was caused or aggravated by her other service-connected disabilities.

Service treatment records do not document the alleged assault.  An October 1988 enlistment examination report reflects that the Veteran was found to be psychiatrically normal.  Service treatment records reflect that the Veteran gave birth to a child in November 1991.  Subsequent service treatment records demonstrate that since birth, the child had received continuous care for chronic health problems, to include undergoing a surgical repair of a heart lesion due to a congenital heart disease, during the Veteran's service.  See August 1994 Medical Statement.  In a November 1993 service treatment record, a clinical social worker wrote that the Veteran "[was] seen for stress dealing with raising/caring for her 2 y.o. son who is diagnosed with a heart condition."  In an April 1995 request for separation from service, the Veteran wrote that she sought separation, in part, to care for her child with several medical complications.  A June 1995 general medical examination, conducted at the time of discharge, notes a normal psychiatric finding at the time. 

Post-service treatment records document findings of PTSD, major depressive disorder, and anxiety.  See May 2012 DBQ report; March 2011 private emergency physician record. 

With respect to the Veteran's first and second contentions relevant to the alleged in-service sexual assault, a May 2012 DBQ examiner diagnosed the Veteran with PTSD and major depressive disorder.  The examiner concluded that based on her review of the medical and personnel records and extensive clinical review, the records did not indicate "behavior markers that would support the Veteran's claimed assault," and in support, pointed out the absence of ". . . impact on her performance," "use or abuse of leave," "increased request for pregnancy tests or tests for sexually transmitted diseases nor treatment," and the Veteran's inconsistent reports surrounding the alleged assault.  Rather, the psychiatric diagnoses were attributed to "a substantial history of sexual and physical abuse back to early childhood" as well as post-service personal assaults.  A September 2016 examiner agreed with the May 2012 examiner that there was no evidence of military sexual trauma as there were "none of the usual markers that would suggest military sexual trauma that could be tied to MST," while finding that the Veteran's reliability as a historian was undermined by her various inconsistent reports regarding the actual occurrence and/or the details of the personal assaults that reportedly happened prior to, during, and post service.  

However, neither the September 2016 nor the May 2012 examiner addressed several factors alleged by the Veteran and her attorney to be markers that the in-service assault in fact occurred.  In November 2015 and July 2017 Appellant's Briefs, the Veteran's attorney advanced several arguments in support of a finding that an in-service assault occurred, to specifically include noting that on February 18, 1991, the Veteran "reported to sick bay complaining of vomiting and diarrhea for the past four days," consistent with her report that the alleged incident occurred on or about February 14, 1991; that there are notations in her service records by physicians indicating that the Veteran should be seen by the mental health clinic; that there is evidence of polysubstance abuse that likely began in service; and that the Veteran had "fatigue . . . a 31 lb. weight gain, and requested a hardship discharge."   

Relevant to the above contentions, a February 18, 1991 service treatment record (dated four days after the alleged date of the incident) documents the Veteran's complaint of "diarrhea, vomiting [for] 4 days."  A March 30, 1994 service treatment note indicates that the Veteran "joked around [with] her husband and acquaintances then became upset [with] her situations and [came] close to tears" and displayed variable affect at the time.  The treating physician referred her to "MHC (mental health clinic) . . . for stress/pain mgt."  An April 1994 service treatment record notes that the Veteran was "anxious" with "dizzy spells" and "30 lb. weight gain." She was referred to the mental health clinic for "pain management/coping skills."  As the Veteran's attorney pointed out, a May 1994 service treatment record notes a "sensitive file" without further clarification.  Post service, in an April 2007 VA mental health initial evaluation note documenting the first time the Veteran reported the alleged in-service sexual assault, the treating psychologist observed that the Veteran "seemed genuine and not forced" in relating her account of the incident at the time. 

With regard to the Veteran's third contention, no physician has addressed the question as to whether any of the Veteran's acquired psychiatric disorders is related to stress from caring for her child with chronic health problems during service.  As noted, the claims file is replete with service treatment records documenting the child's continuous health problems during service.  In support of the claim, the Veteran's attorney submitted a May 2014 study published in the Maternal and Child Health Journal, which found that "[p]arents of a chronically ill child, especially mothers, reported high levels of anxiety and depression" and that "[h]aving a chronically ill child can be seen as an ongoing life stressor. . . ."  

Further, no examiner has adequately answered whether the claimed acquired psychiatric disability was caused or aggravated by the Veteran's service-connected "physical" disabilities, to include residuals of hysterectomy, bilateral knee disabilities, low back pain, and migraine headaches, as the her attorney has argued.  See July 2017 Appellant's Brief at 11. 

Under these circumstances, the medical opinion evidence currently of record is inadequate to resolve the claim.  A VA examination is necessary to obtain a medical opinion-based on full consideration of the Veteran's documented medical history and assertions as outlined above, and supported by complete, clearly stated rationale-is needed to address the noted deficiencies in order to resolve the service connection claim for an acquired psychiatric disability. 

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that she identify any outstanding private treatment records referable to such claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to her claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After obtaining available records, schedule the Veteran for a VA examination, to determine whether she has an acquired psychiatric disorder related to her service.  The contents of the entire claims file, to include a complete copy of this REMAND as well as any new evidence subsequently added to the claims file, must be made available to the designated physician.  

Following a review of the claims file, and examination of the Veteran, the examiner is requested to furnish an opinion with respect to each of the following:

(A) The examiner should identify all diagnoses of acquired psychiatric disorders, to include PTSD, major depressive disorder, and anxiety, that have been present since the November 2011 claim, even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) such acquired psychiatric disorder had its onset in, or is otherwise related to the Veteran's period of military service.

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In so doing, the examiner should provide an opinion as to whether it is it at least as likely as not (50 percent or greater probability) that the evidence indicates an in-service personal assault occurred, per the provisions of 38 C.F.R. § 3.304(f)(5).  The examiner must review and consider the Veteran's service treatment records, post service records of treatment, the medical opinion evidence already of record, and the assertions of the Veteran and her attorney (referenced in part above, and found in their entirety in a July 2017 Appellant's Brief) identifying several markers alleged to demonstrate that the assault in fact occurred.  A complete rationale should be provided.

Even if the examiner should believe, from a medical standpoint, the alleged assault did not occur, the examiner must still address whether PTSD, or any other psychiatric disability, is at least as likely as not related to caring for a child with chronic illnesses during service.  The examiner should consider and comment on the Veteran's own medical history, and the clinical significance, as it relates to this case, of the May 2014 study published in the Maternal and Child Health Journal, which found that "[p]arents of a chronically ill child, especially mothers, reported high levels of anxiety and depression" and that "[h]aving a chronically ill child can be seen as an ongoing life stressor . . . ."  

(B)  Notwithstanding the responses to the questions in (A) above, for each diagnosed psychiatric disability, the examiner should also opine as to whether it is at least as likely as not that such disability was caused or aggravated beyond its natural progression by the Veteran's service-connected disabilities, to include residuals of abdominal hysterectomy, bilateral knee disabilities, low back disability, and migraine headaches.  

The examiner should consider all pertinent evidence of record, including lay statements and medical records.  A complete rationale must be provided for any opinion given.  

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V.  CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


